Citation Nr: 1542964	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  10-09 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 1976 rating decision that denied service connection for a nervous condition.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to June 1973.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which found that there was no CUE in the prior April 1976 rating decision that denied service connection for a nervous condition.  In his March 2009 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge, but withdrew this request in June 2009.  The Board finds that no further action is necessary in this regard.  See 38 C.F.R. §§ 20.704(e) (2015) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

The Veteran initially appealed a November 2007 rating decision in which he was denied an effective date earlier than December 16, 1993, for the grant of service connection for schizoaffective disorder.  However, in June 2008, the Veteran wrote that he wished to withdraw his appeal as to the earlier effective date issue, but wanted to pursue the claim of CUE in the April 1976 rating decision.  The CUE issue is the only issue certified to the Board and the only issue on appeal.  38 C.F.R. § 20.204 (2015).

In an October 2013 decision, the Board denied the Veteran's CUE claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), arguing that the statutory or regulatory provisions extant at the time the April 1976 rating decision was issued were incorrectly applied to the facts of the case and the Board erred in October 2013 when it declined to find CUE in the April 1976 rating decision.  In a March 2015 Memorandum Decision, the Court vacated the Board's October 2013 decision and remanded the issue for readjudication in compliance with the directives specified.  It was unclear to the Court that the Board properly considered and applied 38 C.F.R. § 3.307 (c) as it pertained to the CUE challenge. 


FINDINGS OF FACT

1.  In a final April 1976 rating decision, the RO denied service connection for a nervous condition.

2.  The correct facts, as they were known in April 1976, were accurately reported, and the statutory or regulatory provisions extant at the time were correctly applied.

3.  At the time of the April 1976 rating decision, the evidence did not unmistakably show the onset of a psychiatric disease in service.  

4.  The evidence at the time of the April 1976 rating decision did not unmistakably show a manifestation of a psychosis to a degree of 10 percent or more within 1 year of service separation.  

5.  The claim of CUE in the April 1976 rating decision amounts to a disagreement as to how the facts were weighed or evaluated in the 1976 decision.  


CONCLUSION OF LAW

The criteria to find CUE in the April 1976 rating decision are not met.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist under 38 U.S.C.A. § 5103, 5103A are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  Thus no further development is required with respect to this issue.



II.  CUE Claim

In April 1976, the RO issued a rating decision in which it denied service connection for a nervous condition finding that while the evidence documented in-service complaints of a nervous condition, the separation examination did not show that the Veteran had a nervous condition upon separation from service, the evidence does not show that a nervous condition manifested within one year of the Veteran's separation from service, and paranoid psychosis was not diagnosed until 14 months after the Veteran's separation from service.  The Veteran did not file a timely notice of disagreement with the April 1976 decision; thus, it is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 (1976).

Under the applicable criteria, RO decisions that are final and binding will be accepted as correct in the absence of CUE.  See 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).  To establish a valid CUE claim, a veteran must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The veteran must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

As to pleading CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is not the type of error that, if true, would be CUE on its face; if the veteran is only asserting disagreement with how the VA evaluated the facts before it; if the veteran has only alleged a failure on the part of VA to fulfill its duty to assist; or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Here, in a June 2008 statement, the Veteran argued that there was CUE in the RO's April 1976 rating decision.  In subsequent statements, to include an August 2014 brief, he contended that he does not assert that the correct facts were not before the RO when the April 1976 rating decision was issued, but rather, he asserts that the RO erred in April 1976 when it misapplied 38 C.F.R. §§ 3.307 and 3.309 and denied service connection for a nervous condition based on that misapplication.

At the time of the April 1976 rating decision, the laws and regulations concerning the issue of entitlement to service connection for psychiatric disorders were essentially the same as they are now.  Service connection could be established for disability resulting from injury suffered or disease contracted during service, or for aggravation of a preexisting injury or disease.  38 C.F.R. § 3.303 (1976).  Regulations also provided that service connection could be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, established that the disease was incurred in service.  Id.

If the disorder was a specified chronic disease, such as a psychosis, which includes schizophrenia, service connection could have been granted if it were manifest to a degree of 10 percent within the presumptive period; the presumptive period for a psychosis was one year from the date of service separation.  38 C.F.R. §§ 3.307, 3.309 (1976).  Notably, the regulation included the language that this provision will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c).

In this case, while a reasonable application of the law to the facts could have supported a grant of service connection, the Board finds that the facts as known in 1976 did not require an award of service connection at that time.

Service treatment record dated in February 1973, document the Veteran's request for a neuropsychiatric consultation because he felt pressured by the stress of mess duty.  At that time, a clinician noted that there was no evidence of a psychiatric disorder.  Later, an April 1973 treatment note documents the Veteran's report that he felt "very nervous lately" and was having problems at home.  This was indicated to be situational stress reaction.  Subsequently dated outpatient service treatment records do not reflect any psychiatric symptoms were observed or suspected, and the June 1973 separation examination report documents a normal psychiatric examination.  

Also of record in 1976, was a letter from George Wilson, MD., to the Veteran's father for the stated purpose of "outlin[ing] briefly the course of your son['s. . . ] illness and his treatment her[e] at the  . . . Clinic."  In this letter Dr. Wilson wrote:  

 . . . that about 1-1/2 years ago [the Veteran] began to withdraw from contact with family and friends and to show increasing anxiety and depression.  He became very suspicious and developed delusions of persecution resulting in further social isolation.  

During the six months before his admission to the hospital [the Veteran] became involved in several antisocial acts, two of which resulted in arrest.  This pattern of antisocial behavior is frequently seen in adolescent males undergoing a paranoid psychotic breakdown.  

On August 28, 1974, [the Veteran] was admitted to the . . . Clinic at his own request.  Psychological testing substantiated the presence of a paranoid psychosis of serious proportions.  

Lastly, the medical evidence referenced in the April 1976 rating action included a "current examination," which, however, appears to be a reference to a Hospital Summary following a 5 day inpatient stay in March 1976.  That record provided a current (1976) description of the Veteran's symptoms, and mentioned a history that only went back to hospitalizations in 1974 and 1975.  

As indicated above, it would not be a stretch to conclude the psychiatric symptoms noted in service in 1973, were likely early manifestations of the Veteran's subsequently diagnosed psychosis in 1974 (and it was a 1998 medical opinion to this effect, which ultimately formed the basis for the Veteran's grant of service connection).  Likewise, one could conclude from these facts that there were manifestations of a psychosis to a disability level of 10 percent within one year of service discharge, followed soon thereafter by a definite diagnosis.  Nevertheless, that is not the only reasonable interpretation of these facts.  

As stated, the Veteran was seen by medical staff in service with psychiatric complaints.  These personnel, including a medical officer, did not consider the Veteran to have a psychiatric disease.  The conclusion at that time, following this personal interaction with the Veteran, was that he was simply reacting to the stress he was then experiencing.  By the time he was examined in connection with his service discharge, there were no psychiatric abnormalities observed.  Notably, the Veteran was also seen for other unrelated complaints during the interval between the psychiatric visits, and his service discharge.  Those interactions with medical personnel did not yield any report of the presence of psychiatric symptoms.  These facts do not square with the history Dr. Wilson reported in October 1974, that 1-1/2 years earlier, (which would be at the time of the Veteran's encounter with service medical personnel) the Veteran was suspicious and delusional.  This raises questions as to the accuracy of the history Dr. Wilson reports, and calls into question the nature of the problem producing the behavior.  The service medical personnel who were observing the Veteran at their encounters with him did not consider him to have a psychiatric illness, which was a question specifically being considered.  Thus, it is uncertain what the in-service symptoms truly represented.  

In addition, Dr. Wilson's report of the Veteran's several antisocial acts, two of which resulted in arrest, that reportedly occurred 6 months prior to the Veteran's hospitalization (i.e., after service in approximately February 1974, but within a year of service discharge) was qualified.  While such behavior is apparently frequently seen in the context of a psychotic breakdown, the use of the word 'frequently,' necessarily implies the behavior is not always present in that context, leaving open other reasons for it.  Again, this calls into question whether the Veteran's behavior/symptoms prior to the formal diagnosis was a product of that diagnosis.  It is only from the medical reports of the actual diagnosis in August 1974 that it is clear the Veteran has a psychosis.  That is 14 months after service, from which it follows it was not incurred in service or within one year of service.  Taken together, these facts provide a reasonable basis for concluding an award of service connection was not warranted.   

Lastly, the Board notes that at the time of the April 1976 rating decision, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the rating board participated in the April 1976 determination and, as a signatory of the rating decision, agreed the evidence at that time showed neither diagnosis nor manifestation that warranted service connection.  MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010), affirmed No. 2011-7034 (Fed. Cir. Jan. 11, 2012); Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).

Given the interpretation of the facts as outlined above; that the April 1976 decision acknowledged the relevant facts; and that the decision considered the appropriate legal criteria for service connection claims, CUE is not shown in the April 1976 rating action.  The Veteran's arguments are essentially a disagreement as to how the facts were weighed.  This cannot provide a basis for finding CUE.  

ORDER

Clear and unmistakable error in the April 1976 rating decision is not shown, and the appeal is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


